Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0027] recites “tampered glass” which is a typographical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first slit”, “a second slit” and then “the at least one slit”. However the at least one slit lacks antecedent basis. It is unclear if the at least one slit refers to one of the first or second slit or to another slit.
Claim 1 recites “a third wall” at line 12 which has improper antecedent basis to “a third wall” from line 3.
Claim 3 recites “optionally” which renders the claim indefinite as it is unclear if the limitation that follows is required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (US 2,494,024) refrigerated cabinet within a housing.
Cumming (US 2,259,803) refrigerated cabinets within housing.
Dade et al (US 2017/0215620) refrigerated locker system.
Zabbatino (US 8,496,308) refrigerated locker system.
Lilke (US 7,254,952) refrigerated storage system.
Fix (US 3,089,313) refrigerated locker system.
Brugger (US 3,075,670) multi-compartment refrigeration system.
Morgan (US 2,436,117) refrigerated locker system.
Hallwood (US 2,342,468) refrigerated locker system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763